Title: To Benjamin Franklin from Richard Brocklesby, 12 March 1783
From: Brocklesby, Richard
To: Franklin, Benjamin


London 12th March 1783
I beg leave to congratulate my ever respectable & honored friend on the events of late establishd between Great Britain & America, which naturally tend to restore both parties to their mutual good humor, & that common confidence in each other, wch the late fatal & ingloriously unnatural Contest had unhappily for this Country at least interrupted a deplorable Series of Years.
This letter will be put into your Excellencys hands by a Mr Redford, who is commissioned by Arthur Noble Esqr. a Major in the Irish Volunteers a Man of solid property of his own, to commence a correspondence wth your Excellency upon a Subject of national Importance. What remains for me to say is that I know Mr Noble to be a man of strict honour & I believe him to be a Gentleman of substantial Property in Ireland & should have no difficulty to trust him to the extent of 5,000£ property on his own account. On this account I recommend to your Excellency Mr Noble as fully meriting the Consideration & sagacity of Dr Franklin or the American Lycurgus. Mr Radford is I am told charged wth a letter from Dr Price confirming what is here said concerning Mr Noble & that the result may fully answer the expectations of all concerned is the earnest wish of Dr Sr. Your most Obliged & most faithful Hle & Obedt. Servt
Richard Brocklesby
To His Excellency Benjamin Franklin Esqr.
